           Case 1:20-cv-03377-DLF Document 52 Filed 04/07/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 ALABAMA ASSOCIATION OF
 REALTORS, et al.,

     Plaintiffs,                                       No. 20-cv-3377 (DLF)

         v.

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,

     Defendants.


                                      NOTICE OF FILING

        As previewed in Defendants’ filing of March 31, 2021, ECF No. 51, Defendants hereby notice

the filing of a supplement to the certified administrative record in this case, along with an index and

certification. The supplement includes new materials considered or relied upon by the Centers for

Disease Control and Prevention (CDC) in issuing the March 29, 2021 extension of its temporary

eviction moratorium Order.

Dated: April 7, 2021
                                                      Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       ERIC BECKENHAUER
                                                       Assistant Director, Federal Programs Branch

                                                       /s/ Leslie Cooper Vigen
                                                       LESLIE COOPER VIGEN
                                                       Trial Attorney (DC Bar No. 1019782)
                                                       STEVEN A. MYERS
                                                       Senior Trial Counsel (NY Bar No. 4823043)
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street, NW
                                                       Washington, DC 20005
                                                       Tel: (202) 305-0727
Case 1:20-cv-03377-DLF Document 52 Filed 04/07/21 Page 2 of 2



                                 Fax: (202) 616-8470
                                 E-mail: leslie.vigen@usdoj.gov

                                 Counsel for Defendants
